Citation Nr: 1522836	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to June 2001.

The case comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and November 2012 rating decisions of the Regional Offices (RO) in San Diego, California and Denver, Colorado.

The Board remanded the matters on appeal in February 2014 and they are again before the Board.  The Board finds compliance with remand instructions for the claims of service connection for hearing loss and tinnitus.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board remands the claim of service connection for hypertension again, as explained below.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a tinnitus disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a July 2011 VCAA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations for his claimed tinnitus and hearing loss in August 2011 and May 2014.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records, and conducted audiological testing.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  


Hearing Loss

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet App 155, 159 (1993).

In this case, by the February 2014 Board remand, the Board conceded that the Veteran was exposed to loud noise during service, as his military occupational specialties were a submarine repairman and safety technician, and he reported consistent exposure to hazardous noise.  Further, the August 2011 VA examination established that the Veteran suffers from a current bilateral hearing loss disability as described in 38 C.F.R. § 3.385.  Thus, the question before the Board is whether the Veteran's bilateral hearing loss is more likely than not incurred in or aggravated by his military service; the Board must conclude it is not, as there is no medically sound basis for attributing his hearing loss to service.

The Veteran appeared for a VA examination with respect to his claimed hearing loss and tinnitus in August 2011.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of his service.  The examiner indicated that his in-service hearing evaluations, including at separation, did not reflect hearing loss for VA compensation purposes, and his examination in June 2011, showing right ear hearing loss, was not completed within a reasonable time after separation from service (in 2001).

Pursuant to the February 2014 Board remand instructions, which in part directed the examiner to explicitly consider delayed onset hearing loss as due to in-service acoustic trauma, the Veteran appeared for a VA examination again in May 2014.

For the bilateral ears, the May 2014 examiner found the Veteran's current hearing loss not at least as likely as not caused by or a result of military service.  The examiner acknowledged that the Veteran has 20 years active duty in the United States Navy serving as a machinist mate, with noise exposure to include primarily machinery spaces, engine and boiler rooms with use of hearing protection.  Non-military noise exposure was reported as fire arms with use of hearing protection.  Nevertheless, the examiner explained, for the bilateral ears, that delayed onset hearing loss was unlikely to have occurred in this case, stating:  

Hearing sensitivity is stable between entrance and exit of service with no permanent threshold shifts noted.  The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Based on the objective evidence (audiograms), there is no
evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.

The May 2014 examiner specifically addressed that a mild hearing loss was noted on the Veteran's entrance examination for the bilateral ears, but found that the pre-existing hearing loss was not aggravated beyond normal progression in military service.  In support, the examiner noted that the hearing loss noted was mild, and recorded as stable at exit of service, and there were no permanent threshold shifts noted.  

The August 2011 examiner as well considered that the military entrance examination showed mild hearing loss bilaterally at 6000 Hertz; however, as later tests did not indicate such hearing loss, the examiner opined that the hearing loss noted prior to service was not permanent hearing loss.  Further, the August 2011 examiner agreed that no significant threshold changes were evident throughout service when comparing the entrance and separation examinations.

In this regard, the Board notes that these references hearing loss noted at entry are limited to audiological findings at 6000 Hertz, and therefore would not constitute clear and unmistakable evidence of a preexisting hearing loss disability.  Therefore, the Board has limited this analysis to one of direct service connection, and not aggravation of a preexisting disability.  

With respect to the Veteran's contentions that there is a positive nexus between his hearing loss and service, crucially, lay persons are not competent to opine as to medical etiology or render medical opinions as to hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is not competent to render a medical opinion linking the Veteran's hearing loss with his service.  

Absent competent medical evidence establishing a link between the Veteran's current hearing loss and his active service, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss disability must be denied, upon weighing the August 2011 and May 2014 VA examiners' opinions most heavily, as competent medical evidence of record establishing a negative nexus.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Tinnitus

The Veteran is competent as a layperson to testify to suffering from tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Further, as previously stated, exposure to acoustic trauma during service is conceded.  Thus, the question before the Board is whether the Veteran's tinnitus is more likely than not incurred in or aggravated by his military service; the Board must conclude it is not, as there is no medically sound basis for attributing the tinnitus to service.

The Veteran appeared for a VA examination with respect to his claimed hearing loss and tinnitus in August 2011.  The Veteran reported experiencing tinnitus which has its onset during service.  The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, but did not opine as to whether the tinnitus was incurred during or as a result of service.

Pursuant to the February 2014 Board remand instructions, the Veteran appeared for a VA examination again in May 2014.  The Veteran reported constant ringing in the ears beginning in the early 2000s.  The examiner found it less likely than not (less than 50% probability) that the Veteran's claimed tinnitus was caused by or a result of military noise exposure.  The examiner explained that the STRs are silent for tinnitus or complaints of ringing in the ear, and there is no evidence in the record that the claimed tinnitus is causally related to noise injury.  She stated that the fact that there was a moderate or high probability of noise exposure does not mean that acoustic injury occurred.  The audiograms serve as objective evidence to confirm or to rebut the existence noise injury.  She finally stated that because there is no evidence significant threshold changes occurred during military service, there is no basis on which to conclude that claimed tinnitus was caused by noise exposure.

The Board notes that previously, the Veteran reported tinnitus had its onset years after service.  Specifically, in June 2011 treatment records, the Veteran reported suffering tinnitus for three to five years.  

Further, the service treatment records (STRs) contain neither the Veteran's lay statements regarding tinnitus nor any medical note or assessment of such.  The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), but has found it not to be applicable as, in this case, there is not an absence of evidence of in-service tinnitus or continuity thereafter.  Both VA examinations do not attribute the Veteran's tinnitus to service, and as previously stated, the Veteran has made contradictory statements as to whether his tinnitus had its onset during service or many years after separation from service.  Given these inconsistencies, the Board finds the Veteran's own reports as to date of onset not credible.

The Board acknowledges that the Veteran has reported tinnitus which he attributes to military noise exposure.  However, lay persons are not competent to render medical opinions as to the etiology of medical conditions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is not competent to etiologically link his tinnitus to his service.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a tinnitus disability, as the record weighs against continuity of symptoms since service and there is no competent medical evidence suggesting or establishing a positive nexus.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board sincerely regrets the delay, but to decide the issue of service connection for hypertension without additional evidentiary development would be prejudicial to the Veteran's claim.

The May 2014 VA examiner noted, while opining whether the Veteran's service-connected obstructive sleep apnea ("sleep apnea" or "OSA") caused his hypertension ("HTN"), that: "Although he was not diagnosed until 2011, [the Veteran] has had the symptoms of Obstructive Sleep Apnea (OSA) since 1993.  OSA is known to be a risk factor for HTN.  However, it is unreasonable to expect that, were the HTN to be due to the OSA which existed from 1993, the OSA could have caused the HTN he now has."  Later in the opinion, when opining whether the sleep apnea aggravated the hypertension, the examiner opined: "Since the OSA and HTN were diagnosed concurrently and the OSA is being treated adequately, clearly the OSA is neither aggravating the hypertension nor is it aggravating it (permanently made worse beyond its natural progression) by his now service-connected sleep apnea."  These statements are contradictory, as the examiner stated the OSA symptoms began in 1993, but later reasoned that the OSA and HTN were diagnosed concurrently (in 2011) and so the sleep apnea was unlikely to have aggravated the hypertension.  As such, an addendum to the May 2014 VA examination is needed to provide clarification.

Accordingly, the case is REMANDED for the following action:

1.  Please provide the claims file to the VA examiner who conducted the May 2014 VA examination for hypertension, or if unavailable, a different appropriate examiner.

After reviewing the claims file and any pertinent evidence contained in the electronic claims file, the examiner should offer a clarifying opinion as an addendum to the May 2014 VA examination.

Specifically, the May 2014 VA examiner noted, while opining whether the Veteran's service-connected obstructive sleep apnea caused his hypertension, that: "Although he was not diagnosed until 2011, [the Veteran] has had the symptoms of Obstructive Sleep Apnea (OSA) since 1993.  OSA is known to be a risk factor for HTN.  However, it is unreasonable to expect that, were the HTN to be due to the OSA which existed from 1993, the OSA could have caused the HTN he now has."  

Later in the May 2014 opinion, when opining whether the sleep apnea aggravated the hypertension, the examiner opined: "Since the OSA and HTN were diagnosed concurrently and the OSA is being treated adequately, clearly the OSA is neither aggravating the hypertension nor is it aggravating it (permanently made worse beyond its natural progression) by his now service-connected sleep apnea."  

Please provide a clarifying opinion, as the examiner stated the OSA symptoms began in 1993, but later reasoned that the OSA and HTN were diagnosed concurrently (in 2011) and reasoned as such that the sleep apnea was unlikely to have aggravated the hypertension.  

If the examiner requires a physical examination or diagnostic test(s) to provide the clarifying opinion, they should be allowed for.  The claims file should reflect any notifications to the Veteran as to any scheduled examination.

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

2.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC.  If entitlement to service connection for hypertension remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


